                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MATTHEW O. MIXON,

                   Plaintiff,                              8:17CV370

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
MARK FOXHALL, C.E.O of
(D.C.D.C.), in their official capacities;
MAIL ROOM EMPLOYEES OF
(D.C.D.C.), in their official capacities;
BUSINESS OFFICE EMPLOYEES OF
(D.C.D.C.), in their official capacities;
and RECORDS DEPT. EMPLOYEES
OF (D.C.D.C), in their official
capacities;

                   Defendants.

       On October 31, 2018, the court ordered Plaintiff to file an amended
complaint within 30 days or face dismissal of this action. To date, Plaintiff has not
filed an amended complaint or taken any other action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 7th day of December, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
